DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 6 are now included in claim 1, making the limitations in claim 6 redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham et al. (US 2014/0263324) (hereinafter Latham).
Regarding Claim 1

	Latham teaches a lid assembly (below – Fig. 5 and 8) connectable to a vessel (12), comprising: a base (16/18) having an open first end (i.e. lower end), an open second end (i.e. upper end) and a sidewall defining a passageway extending between the first and second end, wherein a plurality of projections (120) are provided on an internal surface of the sidewall and the base is removably connected to the vessel wherein the base is provided with an internal shoulder (shown below) positioned in the passageway of the base so as to provide the base with a first portion (16) and a second portion (18) wherein the second portion of the base forms a collar; and a lid (20) having a closed top surface, the closed top surface having a skirt (130) extending downward from and about a perimeter of the closed top surface, the skirt positioned over the second portion (18) of the base and a stopper (122) extending downward from a bottom surface of the lid, the stopper configured to be inserted into the collar of the second portion of the base, the stopper being provided with a plurality of external projections (124) corresponding to the plurality of projections of the base such that the base and lid are moved between a locked and unlocked position (Paragraphs [0026] and [0058]).
[AltContent: textbox (shoulder)][AltContent: arrow]
    PNG
    media_image1.png
    832
    470
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    629
    745
    media_image2.png
    Greyscale


Regarding Claim 3

	Latham teaches the first portion (16) of the base has a greater diameter than the second portion (18) of the base, as can be seen in the figures above.

Regarding Claim 5

	Latham teaches a seal ring (shown below) is positioned about the first portion of the base of the lid assembly to make a sealing engagement when the base of the lid assembly is connected to the vessel (12), as can be seen in Fig. 8 below.
[AltContent: arrow][AltContent: textbox (Seal ring)]
    PNG
    media_image2.png
    629
    745
    media_image2.png
    Greyscale


Regarding Claim 6

	Latham teaches the stopper (122) of the lid (20) extends downward from a bottom surface of the lid so as to be inserted into the open second end (18) of the base, as can be seen in Fig. 8 above.

Regarding Claim 7

	Latham teaches the base is provided with a handle (50) positioned between the first portion and the second portion, the handle being provided for carrying the vessel when the base of the lid assembly is connected to the vessel, as can be seen in the figures above (Paragraph [0039]) .  

Regarding Claim 8



Regarding Claim 9

	Latham teaches each of the plurality of projections (120) of the base is provided with a notch (i.e. the bottom end of the space between the threads) for receiving each of the plurality of projections (124) of the lid.

Regarding Claim 10

	Latham teaches in the unlocked position, the stopper (20) of the lid inserted into the open second end (18) of the base of the lid assembly and the plurality of projections (124) of the lid are positioned adjacent (i.e. on top of/above) to the plurality of the projections (120) of the base such that the lid can be inserted and removed from the open second end of the base of lid assembly without turning the lid.

Claim Rejections - 35 USC § 103
Claims 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham, as applied to claim 1 above.
Regarding Claim 2

Latham teaches all the limitations of claim 1 as shown above. Latham further teaches the open first end of the base is internally threaded so as to facilitate connection with the vessel. externally threaded so as to facilitate connection with the vessel.
It would have been obvious to one having ordinary skill in the art at the time of filing to have the open first end of the base be externally threaded (and thus the attachment area of the vessel be internally threaded), since it has been held that a reversal of parts of an invention involves only routine skill in the art.  See MPEP 2144.04(VI)(A). As such, the claim of the open first end of the base being externally threaded so as to facilitate connection with the vessel does not provide patentable distinction over the prior art of record.

Regarding Claim 11

	Latham teaches all the limitations of claim 1 as shown above. Latham further teaches in the locked position (i.e. a fully seated position), the lid is turned in a first direction so that each of the plurality of projections (124) of the lid are locked in position by being moved to a notch of each one of the corresponding plurality of projections (120) of the base such that a leak proof seal is formed between the base and the lid.  Latham does not specifically teach the lid is turned approximately 30 degrees in the first direction to lock the lid in place.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the lid rotate approximately 30 degrees in the first direction to lock the lid in place.  Applicant has not disclosed that the lid rotation in the first direction of approximately 30 degrees provides an advantage, is used for a particular purpose or solves a stated problem.  So long as the rotation of the lid in the first direction results in the lid being locked and creating a leak proof seal between the lid and the base, the specific degree of rotation between the lid and base appears to be a matter of design choice. As such, the claim of the lid 

Regarding Claim 12

	Modified Latham teaches all the limitations of claim 11 as stated above. Latham further teaches the lid assembly is moved from the locked position to the unlocked position by turning the lid in a second direction (the same number of degrees it was turned in the first direction) so that each of the plurality of projections (124) of the lid are moved in a position away from the notch of each of the plurality of projections (120) of the base so that the lid may be removed from the base. 
	Again, Latham does not specifically teach the lid is moved from the locked position to the unlocked position by turning the lid 30 degrees. However, based on the fact that the lid being moved from the locked position to the unlocked position by rotating the lid the exact same number of degrees it takes to turn the lid to the locked position, it would appear obvious to one of ordinary skill in the art that if the lid required being turned 30 degrees in order to be locked, that it would similarly require the lid be turned 30 degrees to be moved from the locked position to the unlocked position. As such, the claim of the lid assembly being moved from the locked position to the unlocked position by turning the lid approximately thirty degrees in a second direction does not provide patentable distinction over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733